             Case 3:18-cv-02458-BEN-BLM Document 75 Filed 12/30/19 PageID.1357 Page 1 of 7



                   1 SPENCER C. SKEEN, CA Bar No. 182216
                     spencer.skeen@ogletree.com
                   2 OGLETREE, DEAKINS, NASH,
                     SMOAK & STEWART, P.C.
                   3 4370 La Jolla Village Drive, Suite 990
                     San Diego, CA 92122
                   4 Telephone: 858.652.3100
                     Facsimile: 858.652.3101
                   5
                       [Additional Counsel on Following Page]
                   6
                       Attorneys for Plaintiffs
                   7   RAVINDER SINGH, THOMAS ODOM and
                       CALIFORNIA TRUCKING ASSOCIATION
                   8

                   9                         UNITED STATES DISTRICT COURT
                  10                      SOUTHERN DISTRICT OF CALIFORNIA
                  11 CALIFORNIA TRUCKING                           Case No. 3:18-cv-02458-BEN-BLM
                     ASSOCIATION, RAVINDER SINGH,
                  12 and THOMAS ODOM,                              PLAINTIFFS’ NOTICE OF
                                                                   SUPPLEMENTAL AUTHORITY IN
                  13               Plaintiffs,                     SUPPORT OF EX PARTE
                                                                   APPLICATION FOR TEMPORARY
                  14         v.                                    RESTRAINING ORDER
                  15
                       XAVIER BECERRA, in his official             Date:        January 6, 2020
                       capacity as the Attorney General of the     Time:        10:30 a.m.
                  16
                       State of California; JULIE SU, in her       Place:       Courtroom 5A
                  17   official capacity as Secretary of the
                       California Labor Workforce and              Complaint Filed: October 25, 2018
                  18   Development Agency; ANDRE                   Trial Date:       None
                       SCHOORL, in his official capacity as        District Judge: Hon. Roger T. Benitez
                  19   the Acting Director of the Department                         Courtroom 5A, 221 W.
                       of Industrial Relations of the State of                       Broadway, San Diego
                  20   California; and LILIA GARCIA-               Magistrate Judge: Hon. Barbara L. Major
                       BROWER, in her official capacity as                           11th Floor, 333 W.
                  21   Labor Commissioner of the State of                            Broadway, San Diego
                       California, Division of Labor Standards
                  22   Enforcement, PATRICK HENNING, in
                       his official capacity as the Director of
                  23   the Employment Development
                       Department,
                  24
                                   Defendants.
                  25

                  26

                  27

                  28
                                                                                 Case No. 3:18-cv-02458-BEN-BLM
                                           NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
41261487_1.docx
                                       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
             Case 3:18-cv-02458-BEN-BLM Document 75 Filed 12/30/19 PageID.1358 Page 2 of 7



                   1   ROBERT R. ROGINSON, CA Bar No. 185286
                       robert.roginson@ogletree.com
                   2   ALEXANDER M. CHEMERS, CA Bar No. 263726
                       alexander.chemers@ogletree.com
                   3   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   4   400 South Hope Street, Suite 1200
                       Los Angeles, CA 90071
                   5   Telephone: 213.239.9800
                       Facsimile: 213.239.9045
                   6

                   7 Attorneys for Plaintiffs
                     RAVINDER SINGH, THOMAS ODOM and
                   8 CALIFORNIA TRUCKING ASSOCIATION

                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                            Case No. 3:18-cv-02458-BEN-BLM
                                      NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
41261487_1.docx
                                  EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
              Case 3:18-cv-02458-BEN-BLM Document 75 Filed 12/30/19 PageID.1359 Page 3 of 7



                   1         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
                   2         Plaintiffs California Trucking Association (“CTA”), Ravinder Singh, and
                   3   Thomas Odom (collectively, “Plaintiffs”) hereby submit this supplemental authority
                   4   in support of their Ex Parte Application for a Temporary Restraining Order (ECF
                   5   No. 66).
                   6         On December 30, 2019, the Honorable Kimberly J. Mueller, of the Eastern
                   7   District of California, issued an Order Granting Temporary Restraining Order in
                   8   Chamber of Commerce of the United States of America, et al. v. Xavier Becerra, et
                   9   al., No. 2:19-cv-02456-KJM-DB (E.D. Cal. Dec. 30, 2019).
                  10         The case concerns California Assembly Bill 51 (“AB-51”), which is set to
                  11   become effective January 1, 2020. AB-51 involves arbitration agreements,
                  12   including specifically “prohibit[ing] a person from requiring any applicant for
                  13   employment or any employee to waive any right, forum, or procedure” as to certain
                  14   California statutes, among other items. AB-51 (Legislative Counsel’s Digest). The
                  15   order is attached to this notice as Exhibit A.
                  16   DATED: December 30, 2019               OGLETREE, DEAKINS, NASH, SMOAK &
                                                              STEWART, P.C.
                  17

                  18                                          By: /s Alexander M. Chemers
                                                                  Spencer C. Skeen
                  19                                              Robert R. Roginson
                                                                  Alexander M. Chemers
                  20                                          Attorneys for Plaintiffs
                                                              RAVINDER SINGH, THOMAS ODOM, and
                  21                                          CALIFORNIA TRUCKING ASSOCIATION

                  22                                                                                    41261487.1


                  23

                  24

                  25

                  26

                  27

                  28
                                                                  1              Case No. 3:18-cv-02458-BEN-BLM
41261487_1.docx
                                           NOTICE OF SUPPLEMENTAL AUTHORITY IN SUPPORT OF
                                       EX PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 3:18-cv-02458-BEN-BLM Document 75 Filed 12/30/19 PageID.1360 Page 4 of 7




                              EXHIBIT A
Case 3:18-cv-02458-BEN-BLM Document 75 Filed 12/30/19 PageID.1361 Page 5 of 7
       Case 2:19-cv-02456-KJM-DB Document 24 Filed 12/30/19 Page 1 of 3

   1

   2

   3

   4

   5

   6

   7
                             IN THE UNITED STATES DISTRICT COURT
   8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
   9

  10
       CHAMBER OF COMMERCE OF THE
  11   UNITED STATES OF AMERICA,
       CALIFORNIA CHAMBER OF COMMERCE,
  12   NATIONAL RETAIL FEDERATION,
       CALIFORNIA RETAILERS ASSOCIATION,                  Case No. 2:19-cv-02456-KJM-DB
  13   NATIONAL ASSOCIATION OF SECURITY
       COMPANIES, HOME CARE ASSOCIATION                   ORDER GRANTING TEMPORARY
  14   OF AMERICA, and CALIFORNIA                         RESTRAINING ORDER AND SETTING
       ASSOCIATION FOR HEALTH SERVICES                    EXPEDITED HEARING ON
  15   AT HOME,                                           PRELIMINARY INJUNCTION
  16                         Plaintiffs,
  17           v.
  18
       XAVIER BECERRA, in his official capacity as
  19   the Attorney General of the State of California,
       LILIA GARCIA BROWER,
  20   in her official capacity as the Labor
       Commissioner of the State of California, JULIE
  21   A. SU, in her official capacity as the Secretary
       of the California Labor and Workforce
  22
       Development Agency, and KEVIN KISH, in his
  23   official capacity as Director of the
       Department of Fair Employment and Housing of
  24   the State of California,
  25                         Defendants.
  26

  27

  28

                                                ORDER GRANTING TEMPORARY RESTRAINING ORDER
                                                                   Case No. 2:19-cv-02456-KJM-DB
Case 3:18-cv-02458-BEN-BLM Document 75 Filed 12/30/19 PageID.1362 Page 6 of 7
       Case 2:19-cv-02456-KJM-DB Document 24 Filed 12/30/19 Page 2 of 3
   1            This matter is before the court on plaintiffs’ motion for temporary restraining order,
   2   seeking to restrain the California law passed as Assembly Bill (AB) 51 from taking effect January
   3
       1, 2020. AB 51 prohibits employers from requiring, as a condition of employment, employees’
   4
       waiver of any right, forum or procedure for a violation of any provision of the California Fair
   5
       Employment and Housing Act or the Labor Code. See Cal. Lab. Code § 432.6. All parties were
   6

   7   given notice and the court held a telephonic hearing on December 23, 2019, at which counsel

   8   Donald Falk, Archis Parasharami and Bruce Sarchet appeared for plaintiffs, and counsel Chad

   9   Stegeman appeared for defendants. Having considered plaintiffs’ papers filed in support of their
  10
       motion for a temporary restraining order, defendants’ written opposition thereto, counsel’s
  11
       arguments at the telephonic status and for good cause shown, the court hereby enters the following
  12
       order:
  13
                The court finds that a temporary restraining order is warranted as provided by Federal Rule
  14

  15   of Civil Procedure 65 and Civil Local Rule 231. While plaintiffs filed their motion with very little

  16   time to spare and could have sought the court’s intervention somewhat earlier, the court
  17   nevertheless finds plaintiffs have carried their burden, at this early stage on a tightly compressed
  18
       timeline, by raising serious questions going to the merits and showing that the balance of hardship
  19
       tips decidedly in their favor. See All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1134-35 (9th
  20
       Cir. 2011). Plaintiffs also have shown a likelihood of irreparable injury and that a restraining order
  21

  22   is in the public interest. Id. at 1135 (all four prongs of test articulated in Winter v. Natural

  23   Resources Defense Council, 555 U.S. 7 (2008) must be met for “serious questions” to support

  24   issuance of preliminary injunctive relief). Specifically, plaintiffs have raised serious questions
  25   regarding whether the challenged statute is preempted by the Federal Arbitration Act as construed
  26
       by the United States Supreme Court. See Kindred Nursing Centers Ltd. P’ship v. Clark, 137 S.
  27
       Ct. 1421 (2017). Plaintiffs’ argument that allowing the statute to take effect even briefly, if it is
  28

                                                         1
                                                    ORDER GRANTING TEMPORARY RESTRAINING ORDER
                                                                       Case No. 2:19-cv-02456-KJM-DB
Case 3:18-cv-02458-BEN-BLM Document 75 Filed 12/30/19 PageID.1363 Page 7 of 7
       Case 2:19-cv-02456-KJM-DB Document 24 Filed 12/30/19 Page 3 of 3
   1   preempted, will cause disruption in the making of employment contracts also is persuasive and
   2   supports the other three Winter factors, particularly given the criminal penalties to which violators
   3
       of the law may be exposed. See Cal. Lab. Code § 433 (“Any person violating this article is guilty
   4
       of a misdemeanor.”). The court finds that plaintiffs have no other adequate legal remedy to
   5
       preserve the status quo for a short period of time until the court can consider their motion for a
   6

   7   preliminary injunction on a more well-developed record, with full opposition briefing as well.

   8          Accordingly, IT IS HEREBY ORDERED that plaintiffs’ motion for a temporary

   9   restraining order is GRANTED.
  10
              The court orders as follows:
  11
              1. Defendant Xavier Becerra, in his official capacity as the Attorney General of the State
  12
       of California, Lilia Garcia Brower, in her official capacity as the Labor Commissioner of the State
  13
       of California, Julia A. Su, in her official capacity as the Secretary of the California Labor and
  14

  15   Workforce Development Agency, and Kevin Kish, in his official capacity as Director of the

  16   California Department of Fair Employment and Housing are temporarily enjoined from enforcing
  17   AB 51, pending this court’s resolution of plaintiffs’ motion for a preliminary injunction.
  18
              2. There is no realistic likelihood of harm to defendants from temporarily enjoining
  19
       enforcement of AB 51, so no security bond is required.
  20
               3. Plaintiffs’ motion for a preliminary injunction will be heard on January 10, 2020 at
  21

  22   10:00 AM.     Defendants have filed their opposition to the motion for a preliminary injunction.

  23   Plaintiffs may file any written reply by January 3, 2020.

  24          IT IS SO ORDERED.
  25   DATED: December 29, 2019.
  26

  27

  28

                                                        2
                                                    ORDER GRANTING TEMPORARY RESTRAINING ORDER
                                                                       Case No. 2:19-cv-02456-KJM-DB
